Walsh, P. J.
This is an appeal from a ruling by the trial justice denying motions by the plaintiffs requesting an extension of time to file a request for report and a draft report.
On January 4,1980, after trial, judgment was entered in the above-entitled action. On January 24,1980, the plaintiffs filed motions to extend time to request a report and to file a draft report until January 24, 1980. On February 21, 1980, the trial justice denied plaintiffs’ motion to extend time to request a report and file a draft report on the grounds that a motion to extend time to request a report must be filed within 10 days of entry of judgment.
On March 4, 1980, the plaintiffs moved for a rehearing on their motions. On March 12, 1980, the motions were denied on the same grounds. On March 19, 1980, this request for report was filed.
The plaintiffs seek to test the propriety of the judge’s denial of their original motions to extend time to request a report and to file a draft report pursuant to Dist./Mun. Cts. R. Civ. P., Rule 64 (c)(l)(i) and (ii). However, in order to do so, they must first have complied with the same sections of the Rules after the judge ruled on their motions. This we feel they have failed to do.
The request for report on the judge’s ruling was actually not filed until March 19, 1980, well outside the time limits prescribed in Rule 64 (c)(l)(i) and (ii). Admittedly, a motion for rehearing was filed on March 4,1980, but this is not the type of motion which affects the running of time for filing requests for reports and draft- reports. Rule 64 (c)(l)(iii). Moreover, the request for rehearing was not filed until 12 days after the original motions were ruled on. The time for requesting a report and filing a draft report had expired, absent proper motions being filed. Rule 64 (c)(l)(i) and (ii).
For the foregoing reasons, the report is ordered dismissed.